566 N.W.2d 57 (1997)
223 Mich. App. 403
INTERNATIONAL UNION, UNITED AUTOMOBILE, AEROSPACE AND AGRICULTURAL IMPLEMENT WORKERS OF AMERICA (UAW), and its Affiliated Local 6000, The American Federation of State, County and Municipal Employees (AFSCME), AFL-CIO, and its Affiliated Michigan Council 25, Plaintiff-Appellants,
v.
MICHIGAN CIVIL SERVICE COMMISSION and Michigan Department of Civil Service, and State of Michigan, Defendant-Appellees.
Docket No. 189248.
Court of Appeals of Michigan.
Submitted February 18, 1997, at Detroit.
Decided May 9, 1997, at 9:30 a.m.
Released for Publication July 16, 1997.
Scheff & Washington by George B. Washington, Detroit, for Plaintiffs-Appellants.
Frank J. Kelley, Attorney Geneal, Thomas L. Casey, Solicitor General, and Thomas C. Nelson, Assistant Attorney General, for Defendants-Appellees.
Before HOOD, P.J., and GRIBBS and LATREILLE,[*] JJ.
PER CURIAM.
Plaintiffs appeal as of right an order granting summary disposition pursuant to MCR 2.116(C)(10) in favor of defendants in this case challenging the constitutionality of policies implemented by defendant Michigan Civil Service Commission. We affirm.
*58 On appeal, plaintiffs argue that the trial court erred in granting summary disposition pursuant to MCR 2.116(C)(10) in favor of defendants because the commission acted in violation of Const. 1963, art. 11, § 5 in its promulgation and application of Civil Service Commission Rule 4-6.3(D) and Personal Services Procedure No. 1, § 6(A), Guideline 6(A).3. We disagree. A trial court's determination of a motion for summary disposition is reviewed de novo on appeal. Western Michigan Univ. Bd. of Control v. Michigan, 212 Mich.App. 22, 25, 536 N.W.2d 609 (1995). A motion for summary disposition brought pursuant to MCR 2.116(C)(10) may be granted when, except with regard to damages, there is no genuine issue of material fact and the moving party is entitled to judgment as a matter of law. WMU Bd. of Control, supra at 24, 536 N.W.2d 609. A reviewing court must consider the pleadings, affidavits, depositions, admissions, and other documentary evidence in the light most favorable to the nonmoving party. Kentwood Public Schools v. Kent Co. Ed. Ass'n, 206 Mich.App. 161, 164, 520 N.W.2d 682 (1994).
Plaintiffs contend that Rule 4-6.3(D) undermines the intent of Const. 1963, art. 11, § 5, by permitting the unbridled utilization of independent contractors for state services previously performed by classified civil servants.[1] Rule 4-6.3 reads in pertinent part:
STANDARDS FOR APPROVING REQUESTS. A request may be approved by the department only if it determines that the personal services meet one or more of the standards below:

* * * * * *
D. The defined services would be performed at substantial savings to the state over the life of the contract when compared with having the same level of services performed by the classified service. The services do not meet this standard if, despite the savings over the life of the contract, substantial savings would not likely be realized over the long term. Savings are "substantial" if the contract for personal services results in average annual savings equal to or greater than the minimum required savings computed using the table below....
In 1985, another panel of this Court considered, and rejected, an identical claim challenging a previous version of Rule 4-6.3(D). Michigan State Employees Ass'n v. Civil Service Comm., 141 Mich.App. 288, 292, 367 N.W.2d 850 (1985). In MSEA, supra at 293, 367 N.W.2d 850, this Court upheld the constitutionality of the challenged rule, reasoning that the commission possesses plenary power in the sphere of contractual personal services and that the promotion of long-term substantial economic savings to the state is consistent with the intent of Const. 1963, art. 11, § 5. Given the extent of the commission's authority, as well as the fact that this rule, like its predecessor, permits the utilization of independent contractors only in instances of substantial savings to the state, we fail to see how the commission acted unconstitutionally in its adoption and promulgation of Rule 4-6.3(D).
Plaintiffs also argue that Personal Services Procedure No. 1, § 6(A), Guideline 6(A).3 undermines the intent of Const. 1963, art. 11, § 5. The guideline reads:
Temporary full-time services may be approved under this standard if funding for the services will not continue beyond 36 months. For purposes of this analysis, the appointing authority must provide particularized proof that the specific funding, and the services to be provided, are limited to no more than 36 months. For example, a specific program with a sunset provision within 36 months may meet this standard. Approval under this guideline is limited to services which are intended to be limited duration, temporary services which meet a particularized, limited duration need. This guideline does not authorize approval of (a) renewal of a request for services previously approved under this guideline, (b) a request for services based on general uncertainty about future funding, or (c) a request for services which are likely to be *59 provided indefinitely even though the funding is limited to less than 36 months.
In 1983, another panel of this Court determined that "[o]ne of the primary reasons for the civil service amendment was to discontinue the `spoils system', under which public employment was the reward for political work." DAIIE v. Comm'r of Ins., 125 Mich.App. 702, 711, 336 N.W.2d 860 (1983). To that end, this Court has long recognized that the Civil Service Commission possesses the plenary authority to provide for contractual personal services. MSEA, supra at 293, 367 N.W.2d 850; DAIIE supra at 711, 336 N.W.2d 860. Specifically, the commission has the right to "approve or disapprove disbursements for all personal services." Const. 1963, art. 11, § 5; DAIIE supra. This right, like the right to make "rules and regulations covering all personnel transactions," is not limited to the sphere of classified civil service positions. Id. Accordingly, we conclude that the commission's promulgation of Guideline 6(A).3 is a natural extension of its recognized power. Guideline 6(A).3 furthers the intent of Const. 1963, art. 11, § 5 by limiting the situations in which the commission may utilize independent contractors. The guideline expressly states that the commission may approve "temporary" personal service contracts "if funding ... will not continue beyond 36 months," and, in effect, impliedly mandates the creation of civil service positions in those instances when funding for the required services will exceed thirty-six months. We particularly note that Guideline 6(A).3 does not prohibit the utilization of classified civil servants for the performance of "temporary" services when such use is more cost-efficient. Again, given the extent of the commission's power in the sphere of personal services contracts and the fact that Guideline 6(A).3 promotes career civil service, we fail to see how the commission acted unconstitutionally in its adoption and promulgation of Guideline 6(A).3. Because plaintiffs failed to demonstrate a material factual dispute regarding the constitutionality of Rule 4-6.3(D) and Guideline 6(A).3, we affirm the trial court's grant of summary disposition in favor of defendants.
Affirmed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.
[1]  We note that plaintiffs do not raise any claim concerning individual employees who have been adversely affected by this rule and that there are administrative remedies available in the event any classified employee is aggrieved by application of the rule.